EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated March 29, 2012 on the financial statements of Oncogenerix, Inc. as of December 31, 2011 and July 31, 2011, and the related statements of operations, stockholders’ deficit and cash flows for the periods then ended, included herein on the registration statement of DARA BioSciences, Inc. on Form S-3, and to the reference to our firm under the heading “Experts” in the prospectus. /s/ Berman & Company, P.A. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida February 8, 2013
